Citation Nr: 0909375	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for shrapnel wounds of 
the left leg.

2.  Entitlement to service connection for shrapnel wounds of 
the left foot.

3.  Entitlement to service connection for shrapnel wounds of 
the left ankle.

4.  Entitlement to service connection for shrapnel wounds of 
the left arm and elbow.

5.  Entitlement to service connection for the residuals of a 
burn to the right arm. 

6.  Entitlement to service connection for a skin condition, 
to include jungle rot.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for a ruptured eardrum.

9.  Entitlement to service connection for the residuals of 
malaria with yellow jaundice.

10.  Entitlement to service connection for the residuals of 
yellow fever.

11.  Entitlement to service connection for scars, other than 
shrapnel fragment wounds of the left leg, foot, and ankle and 
left arm and elbow and the burn to the right arm.

12.  Entitlement to service connection for a respiratory 
condition, to include as the result of exposure to asbestos.

13.  Entitlement to the residuals of colon cancer, including 
as the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California in which service connection for 
shrapnel wounds to the left leg, left foot, left ankle, and 
left arm and elbow, residuals of burn to the right arm, 
infection of skin claimed as jungle rot, diabetes mellitus, 
ruptured eardrum, malaria with yellow jaundice, yellow fever, 
scars, skin rash, asbestos exposure/breathing problems, and 
colon cancer was denied.

The Board has recharacterized the issues to allow a clearer 
analysis of the veteran's claims.  

In his substantive appeal, the veteran requested to testify 
before a Veterans Law Judge appearing at his local RO.  He 
was scheduled for a hearing in January 2009 and provided 
notice in December 2008.  He failed to report.  The Board 
reminds the veteran that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

A motion to advance this case on docket was granted by the 
Board in March 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

Review of the veteran's available service personnel records 
shows that the veteran served aboard LST-206, a tank landing 
ship, from March 1945 to November 1945.  During this time, 
the ship participated in numerous combat operations, 
including the initial landing at Caballo Island, Manila Bay, 
where she took sniper and mortar fire from the beach, and in 
the invasion landing at Balikpapan, Borneo.  These records 
also show that the ship and her crew remained in the 
Philippines for 30 days, participating in combat action 
against the enemy at Caballo Island.  The veteran's rate was 
Steward's Mate (StM2c and StM1c) during this time.  However, 
it is noted that the ship's crew was very small-only 104 
enlisted.  It is probable that all hands were required to off 
load supplies and troops during these operations.  Moreover, 
all hands would have manned their assigned battle stations as 
ordered in combat operations.  

The veteran's ship, and thus the veteran, served under combat 
conditions within the meaning of 38 U.S.C.A. § 1154.  See 
Falk v. West, 12 Vet. App. 402 (1999).

The veteran's statements that he sustained shrapnel wounds to 
his left leg, foot, ankle, and left arm and elbow; incurred a 
barrel burn to his right arm; contracted malaria, yellow 
fever, and jungle rot; and that he sustained a ruptured ear 
drum are highly consistent with service aboard a tank 
transport ship that offloaded supplies and troops, and 
engaged in protracted battle with the enemy in the 
Philippines and other areas of the Pacific during World War 
II.  In addition, available service treatment and personnel 
records show that the veteran was treated for a right ear 
infection during active service, and that he was observed to 
have a 1-1/2 inch long scar on his right forearm at 
discharge.  At his entrance to active service, his skin was 
found to be normal, and no scars or other marks were noted.

Private medical treatment records document treatment for toe 
and foot pain, hypertension, and diabetes mellitus.  But it 
is noted that the veteran identified treatment from 1980 
forward.  Records from only 2002 forward have been obtained.  

The veteran has submitted the statement of his spouse, who 
attested to her observations that the veteran's has had 
problems with his right leg (pain) and left leg (atrophy), 
and with his hearing, particularly his left ear, throughout 
their marriage, which was in about 1948-two years after his 
discharge from active service.

As to the veteran's claims that he was exposed to ionizing 
radiation and asbestos, the veteran's representative argues 
that it was possible that the LST-206 or LCI(L)-90 steamed 
into radiated waters after the bombs were dropped on Japan or 
during or after any of the atmospheric testing conducted at 
the time.  In addition, the veteran was assigned to the 
LCI(L)-90 from November 1945 to April 1946.  Internet 
research reveals that the LCI(L)-90, an infantry landing 
craft, had been hit by a Japanese suicide plane in June 1945.  
She underwent repairs in Saipan and Leyte, departing to 
return to Galveston, Texas in February 1946 and arriving in 
February 1946.  The veteran's rate was Seaman (S1c) during 
this time.  The LCI(L) had an even smaller crew, of only 21 
enlisted.  As the ship was in repair much of the time the 
veteran was assigned to her, it is conceivable that if there 
was asbestos aboard, the crew, as well as the veteran, was 
exposed to it.

Further development is therefore needed. See also McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).

It is noted that the veteran failed to respond to requests 
for information concerning his exposure to ionizing 
radiation.  The Veteran is reminded that he must make all 
attempts to provide requested information to assist in the 
processing of his claim-particularly in developing cases 
based on exposure to asbestos and ionizing radiation.  See 
Wood, above. 

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of the veteran's 
service, to include any reserve service.

2. Ensure that all identified VA and non-
VA post-service treatment records 
identified by the veteran have been 
obtained.

3. Request from all appropriate sources, 
including the National Personnel Records 
Center (NPRC) and the U.S. Coast Guard, 
the veteran's complete service personal 
records and any additional service 
medical records, including copies of 
orders, administrative and legal actions, 
citations and awards, and performance 
evaluations.

4.  For items #1-3 perform all follow up 
indicated, document negative responses, 
and refer to the service department for 
assistance where necessary.

5.  If attempts to obtain the veteran's 
records are negative, inform the veteran 
and explain the type and kind of evidence 
he can submit to establish continuity of 
symptomatology of his claimed conditions 
from discharge to the present, inservice 
incurrence or aggravation of non-combat 
injuries and disease, and exposure to 
asbestos and ionizing radiation.  

6. Schedule the veteran for examination 
by the appropriate medical professionals 
to determine the nature, extent, and 
etiology of his claimed shrapnel wounds 
of the left leg, foot, and ankle, left 
arm and elbow; residuals of a burn to the 
right arm; skin condition, to include 
jungle rot; diabetes mellitus; ruptured 
eardrum; malaria with yellow jaundice; 
residuals of yellow fever; scars (other 
than shrapnel fragment wounds of the left 
leg, foot, and ankle and left arm and 
elbow and the burn to the right arm); 
respiratory condition, to include as the 
result of exposure to asbestos; and colon 
cancer, including as the result of 
exposure to ionizing radiation.

All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence and a copy of 
this remand must be sent to the examiner 
for review.

The examiners are to provide the 
following opinions: whether it is at 
least as likely as not that any diagnosed 
left leg, foot, ankle, and left arm and 
elbow pathology to include residuals of 
shrapnel wounds; right arm pathology to 
include residuals of burn; skin pathology 
to include residuals of jungle rot and 
scarring (other than the shrapnel 
fragment wounds and burn residuals); ear 
disease including residuals of ruptured 
eardrum; diabetes mellitus, malaria with 
yellow jaundice and residuals of yellow 
fever; and respiratory and 
gastrointestinal pathology, to include 
the residuals of exposure to asbestos and 
ionizing radiation, had their onset 
during active service or are in any way 
the result of the veteran's active 
service or any incident therein including 
shrapnel wounds, burns, prolonged service 
in the Pacific; exposure to asbestos, or 
exposure to ionizing radiation.

The examiners must provide a complete 
rationale for all opinions expressed.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's claims for shrapnel wounds 
of the left leg, foot, and ankle, left 
arm and elbow; residuals of a barrel burn 
to the right arm; skin condition, to 
include jungle rot; diabetes mellitus; 
ruptured eardrum; malaria with yellow 
jaundice; residuals of yellow fever; 
scars (other than shrapnel fragment 
wounds of the left leg, foot, and ankle 
and left arm and elbow and the burn to 
the right arm); respiratory condition, to 
include as the result of exposure to 
asbestos; and colon cancer, including as 
the result of exposure to ionizing 
radiation, including consideration of all 
appropriate laws and regulations, 
including 38 U.S.C.A. § 1154 and Falk, 
supra, those governing claims based on 
exposure to asbestos and ionizing 
radiation, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

